ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2022-04-08_ORD_01_NA_00_EN.txt.                                                     8 APRIL 2022

                                                      ORDER




APPLICATION OF THE INTERNATIONAL CONVENTION FOR THE SUPPRESSION
     OF THE FINANCING OF TERRORISM AND OF THE INTERNATIONAL
           CONVENTION ON THE ELIMINATION OF ALL FORMS
                     OF RACIAL DISCRIMINATION

                (UKRAINE v. RUSSIAN FEDERATION)




                           ___________




APPLICATION DE LA CONVENTION INTERNATIONALE POUR LA RÉPRESSION
       DU FINANCEMENT DU TERRORISME ET DE LA CONVENTION
           INTERNATIONALE SUR L’ÉLIMINATION DE TOUTES
              LES FORMES DE DISCRIMINATION RACIALE

                (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                                    8 AVRIL 2022

                                                    ORDONNANCE

                                 INTERNATIONAL COURT OF JUSTICE



                                                 YEAR 2022
   2022
  8 April
General List
  No. 166
                                                 8 April 2022



       APPLICATION OF THE INTERNATIONAL CONVENTION FOR THE SUPPRESSION
            OF THE FINANCING OF TERRORISM AND OF THE INTERNATIONAL
                  CONVENTION ON THE ELIMINATION OF ALL FORMS
                            OF RACIAL DISCRIMINATION

                                 (UKRAINE v. RUSSIAN FEDERATION)



                                                  ORDER



     Present: President DONOGHUE; Judges TOMKA, ABRAHAM, BENNOUNA, YUSUF, XUE,
              SEBUTINDE, BHANDARI, ROBINSON, SALAM, IWASAWA, NOLTE, CHARLESWORTH;
              Judges ad hoc POCAR, SKOTNIKOV; Registrar GAUTIER.


           The International Court of Justice,

           Composed as above,

           After deliberation,

           Having regard to Article 48 of the Statute of the Court and to Article 44, paragraph 3, of the
     Rules of Court,

                                                -2-

      Having regard to the Order dated 8 October 2021, whereby the Court fixed 8 April 2022 and
8 December 2022 as the respective time-limits for the filing of the Reply of Ukraine and the
Rejoinder of the Russian Federation;

      Whereas, by a letter dated 6 April 2022, the Co-Agent of Ukraine informed the Court that his
Government, because of difficulties resulting from the current situation in Ukraine, requested a
three-week extension of the time-limit for the filing of the Reply of Ukraine, namely to 29 April
2022; and whereas, on receipt of that letter, the Registrar immediately transmitted a copy thereof to
the Russian Federation;

      Whereas, by a letter dated 7 April 2022, the Agent of the Russian Federation responded that
his Government had no objection to the three-week extension of the time-limit for the filing of the
Reply, as requested by Ukraine, provided that the period of time granted for the preparation of the
Rejoinder would also be extended by three weeks;

      Taking into account the views of the Parties,

      Extends to 29 April 2022 the time-limit for the filing of the Reply of Ukraine;

      Extends to 19 January 2023 the time-limit for the filing of the Rejoinder of the Russian
Federation; and

      Reserves the subsequent procedure for further decision.



      Done in English and in French, the English text being authoritative, at the Peace Palace,
The Hague, this eighth day of April, two thousand and twenty-two, in three copies, one of which will
be placed in the archives of the Court and the others transmitted to the Government of Ukraine and
the Government of the Russian Federation, respectively.




                                                       (Signed)    Joan E. DONOGHUE,
                                                                        President.




                                                       (Signed)     Philippe GAUTIER,
                                                                         Registrar.




                                           ___________

